I think that the complaint fails to state a cause of action for negligence on the theory relied upon by the plaintiff, for two reasons. First, plaintiff entered into his contract for sale of his cattle prior to assurance by defendants' agent that the scales were in order, and, therefore, took his chance of being able to carry out that provision requiring the weighing on defendants' scale at Melstone. So far as this action is concerned, he is in no better position than he would have been had he been advised, upon inquiry, that the scale was unusuable. In other words, in making his contract, he in no way depended upon advice that the scale was or would be usable. It is conceded that the defendants owed him no duty to either provide a scale or to maintain it. In making his contract plaintiff was in no way misled by defendants, to his injury. Suppose, for illustration, that the scale had been damaged by a sudden flood while plaintiff's cattle were being driven to Melstone. Certainly it would not be contended that defendants would be liable for such damages as now claimed. Could it then be said, as in the *Page 580 
majority opinion, that it would then be too late to discontinue the gratuitous service without notice? I think not.
Secondly, it is my view that the damages claimed are not such as might be the reasonably forseeable or probable result of the alleged negligence. It may be that, relying on defendants' representation, plaintiff would be entitled to reimbursement for loss for shrinkage of the cattle occasioned by being driven to Melstone and return to their range. But that is an entirely different matter than recovery for loss resulting from cancellation of his contract, of which defendants had no knowledge, and under which plaintiff's obligation was incurred prior to the representation alleged. The situation here presented falls within the rule as state in 45 C.J. 913: "The proximate consequences of a negligent act must be within the range of probability as viewed by ordinary men, and consequences which are only possible cannot be regarded as either probable or natural." See 25 C.J.S., Damages, sec. 25, p. 488. It seems to me that the complaint fails to allege damages resulting from the violation of a duty of defendants, or from the wrongful act or omission of defendants. 38 Am. Jur. 672.
I cannot subscribe to the pronouncement of the majority that even without the statement by defendants' agent the service could not be abandoned without notifying the plaintiff. If such is the law of this state, it would seem to follow that no gratuitous or voluntary service, once established, may be discontinued without notice of such discontinuance served, in some manner, upon all persons who may have occasion to avail themselves of such service. If the service involved here was, in fact, gratuitous, as appears conceded, it would seem that, by statutory provision, it may be discontinued at any time. Sec. 7769, Rev. Codes, 1935.
I am aware of the provision of section 8686, Revised Codes, 1935, which, for the breach of an obligation not arising from contract, permits recovery of an amount which will compensate for all the detriment caused thereby, whether it could have been anticipated or not. But that section is not here applicable because *Page 581 
the damages claimed did not follow the breach of any obligation, and were not proximately caused by any wrong or negligent act of the defendants.